DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 06/14/2018.  Claims 1-20 are pending.  Claims 1 and 11 are written in independent form.

Information Disclosure Statement
The information disclosure statement filed 11/06/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because foreign documents JP 2014-227155 A and KR 10-1772570 were not filed with an English translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –



Claim(s) 1-7, 9-17, and 19-20 is/are rejected under 35 USC § 102(a)(2) as being anticipated by SUZUKI et al., U.S. Patent Application Publication 2019/0256191 A1 (hereinafter called SUZUKI).
Regarding claim 1, SUZUKI teaches an aerial vehicle (See e.g., FIGS. 1 & 8, ; TITLE; ¶s [0018] & [0025]), comprising:
an airframe (See e.g., FIG. 1 elements 11-14; ¶ [0092]);
a plurality of vertical propulsion units (See e.g., FIG. 1 elements 31-38; ¶ [0092]) mounted to the airframe (See e.g., FIG. 1 elements 11-14 & 31-38; ¶ [0092]) and including propellers oriented to provide vertical propulsion to the aerial vehicle (See e.g., FIGS. 1 & 8; ¶s [0092] & [0137], where lift generated by rotors teaches propellers oriented to provide vertical propulsion to the aerial vehicle), wherein the vertical propulsion units are physically organized in quadrants (See e.g., FIGS. 1 & 8 elements Q1-Q4) on the airframe with each of the quadrants including two or more of the vertical propulsion units (See e.g., FIG. 1 elements Q1-31 & 35; Q2-32 & 36; Q3-33 & 37; Q4-34 & 38); and
a controller (See e.g., FIGS. 3 & 4 element 5) coupled to the vertical propulsion units to control operation of the vertical propulsion units (See e.g., FIG. 3 elements 5 & 31-38), wherein at least two of the vertical propulsion units in each of the quadrants are adapted to counter-rotate from each other during flight of the aerial vehicle under influence of the controller (See e.g., FIG. 8; ¶s [0025] & [0136]-[0137]).
Regarding claim 2, SUZUKI teaches wherein the vertical propulsion units are organized into starboard propulsion units (See e.g. FIG. 1 elements 32, 33, 36, 37) and port propulsion (See e.g. FIG. 1 elements 31, 34, 35, 38) and wherein each of the starboard propulsion units counter-rotates to a corresponding one of the port propulsion units that has a mirrored position about a fore-aft axis of the aerial vehicle (See e.g., FIG. 1, where, the vertical dotted-line axis labeled FRONT teaches a fore-aft axis of the aerial vehicle, and each propeller on either side of the vertical dotted-line axis labeled FRONT, mirrors a corresponding propeller, and they are rotating in opposite directions, and therefore each of the starboard propulsion units counter-rotates to a corresponding one of the port propulsion units that has a mirrored position about a fore-aft axis of the aerial vehicle).
Regarding claim 3, SUZUKI teaches wherein the vertical propulsion units are further organized into fore propulsion units (See e.g. FIG. 1 elements 31, 32, 35, 36) and aft propulsion units (See e.g. FIG. 1 elements 33, 34, 37, 38) and wherein each of the fore propulsion units counter-rotates to a corresponding one of the aft propulsion units that has a mirrored position about a port-starboard axis of the aerial vehicle (See e.g., FIG. 1, where, the unlabeled horizontal dotted-line axis teaches a port-starboard axis of the aerial vehicle, and each propeller on either side of the unlabeled horizontal dotted-line axis, mirrors a corresponding propeller, and they are rotating in opposite directions, and therefore each of the fore propulsion units counter-rotates to a corresponding one of the aft propulsion units that has a mirrored position about a port-starboard axis of the aerial vehicle).
Regarding claim 4, SUZUKI teaches wherein the plurality of vertical propulsion units consist of two propulsion units in each of the quadrants (See e.g., FIG. 1 elements Q1-31 & 35; Q2-32 & 36; Q3-33 & 37; Q4-34 & 38).
Regarding claim 5, SUZUKI teaches wherein the vertical propulsion units consist of eight vertical propulsion units (See e.g., FIG. 1 elements 31-38; ¶ [0092]) organized into a fore-(See e.g., FIG. 1 Q2), an aft-port quadrant (Q2) (See e.g., FIG. 1 Q4), a fore-port quadrant (Q3) (See e.g., FIG. 1 Q1), and an aft-starboard quadrant (Q4) (See e.g., FIG. 1 Q3), wherein a first half of the vertical propulsion units are organized into an outer propulsion ring (R1) (See e.g., FIG. 1 elements 35 & 36 and 37 & 38) and a second half are organized into an inner propulsion ring (R2) (See e.g., FIG. 1 elements 31 & 32 and 33 & 34), and wherein the vertical propulsion units have the following rotational directions:
a first rotational direction for those of the vertical propulsion units in positions: Q1-R1, Q2-R1, Q3-R2, Q4-R2 (See e.g., FIGS. 1 & 8 Q2-36, Q4-38, Q1-35, & Q3-37, where the top most propellers in the CCW direction depicted in mode (A) of FIG. 8 align with the cited propellers in FIG. 1), and a second rotational direction parallel to but opposite from the first rotational direction for those of the vertical propulsion units in positions: Q1-R2, Q2-R2, Q3-R1, Q4-R1 (See e.g., FIGS. 1 & 8 Q2-32, Q4-34, Q1-31, & Q3-33, where the bottom most propellers in the CW direction depicted in mode (A) of FIG. 8 align with the cited propellers in FIG. 1).
Regarding claim 6, SUZUKI teaches wherein the plurality of vertical propulsion units consist of three propulsion units in each of the quadrants (See e.g., FIG. 13).
Regarding claim 7, SUZUKI teaches wherein the controller is coupled to independently control rotation rates of each of the vertical propulsion units within a given one of the quadrants (See e.g., FIG. 3; ¶s [0103], [0110], & [0111]).
Regarding claim 9, SUZUKI teaches wherein the aerial vehicle comprises a fixed wing, vertical takeoff and landing (VTOL) unmanned aerial vehicle (UAV) (See e.g., FIGS. 1 & 72; ¶ [0092] & [0325])
Regarding claim 10, SUZUKI teaches wherein the aerial vehicle further comprises horizontal propulsion units mounted to the airframe to provide horizontal propulsion (See e.g., FIG. 72 element 101 & 102; ¶ [0325]).
Regarding claim 11, SUZUKI teaches a method of propelling an aerial vehicle (See e.g., TITLE; ¶ [0006]), comprising:
vertically propelling the aerial vehicle (See e.g., ¶ [0006]; page 28 claim 11) with a plurality of vertical propulsion units (See e.g., FIG. 1 elements 31-38; ¶ [0092]) mounted to an airframe (See e.g., FIG. 1 elements 11-14; ¶ [0092]) of the aerial vehicle, wherein the vertical propulsion units are physically mounted into quadrants on the airframe (See e.g., FIGS. 1 & 8 elements Q1-Q4) with each of the quadrants including two or more of the vertical propulsion units (See e.g., FIG. 1 elements Q1-31 & 35; Q2-32 & 36; Q3-33 & 37; Q4-34 & 38);
rotating first propellers of a first portion of the vertical propulsion units in a first rotational direction while the aerial vehicle is flying (See e.g., FIGS. 1 & 8 elements Q1-35; Q2-36; Q3-37; Q4-38; ¶ [0092], “Each of the rotors 31 to 38 rotates in a direction of generating an upward lift.”  And, where, in mode (A) of figure 8, as applied to the basic configuration of the aircraft in FIG. 1, the top most propellers in the CCW direction depicted in mode (A) of FIG. 8 align with cited propellers 35-38 in FIG. 1); and
rotating second propellers of a second portion of the vertical propulsion units in a second rotational direction opposite from the first rotational direction while the aerial vehicle is flying (See e.g., FIGS. 1 & 8 elements Q1-31; Q2-32; Q3-33; Q4-34; ¶ [0092], “Each of the rotors 31 to 38 rotates in a direction of generating an upward lift.”  And, where, in mode (A) of figure 8, as applied to the basic configuration of the aircraft in FIG. 1, the bottom most propellers in the CW direction depicted in mode (A) of FIG. 8 align with the cited propellers 31-34 in FIG. 1),
(See e.g., FIGS. 1 & 8 elements Q1-31 & 35; Q2-32 & 36; Q3-33 & 37; Q4-34 & 38; ¶ [0092], where, in mode (A) of figure 8, as applied to the basic configuration of the aircraft in FIG. 1, the top most propellers in the CCW direction depicted in mode (A) of FIG. 8 align with cited propellers 35-38 in FIG. 1, and the bottom most propellers in the CW direction depicted in mode (A) of FIG. 8 align with the cited propellers 31-34 in FIG. 1).
Regarding claim 12, SUZUKI teaches wherein the vertical propulsion units are organized into starboard propulsion units (See e.g., FIG. 1 elements 32, 33, 36, 37) and port propulsion units (See e.g. FIG. 1 elements 31, 34, 35, 38) and wherein rotating the first and second propellers further comprises:
counter-rotating each of the starboard propulsion units to a corresponding one of the port propulsion units that has a mirrored position about a fore-aft axis of the aerial vehicle (See e.g., FIGS. 1, where, the vertical dotted-line axis labeled FRONT teaches a fore-aft axis of the aerial vehicle, and each propeller on either side of the vertical dotted-line axis labeled FRONT, mirrors a corresponding propeller, and they are rotating in opposite directions, and therefore mirror their rotations).
Regarding claim 13, SUZUKI teaches wherein the vertical propulsion units are further organized into fore propulsion units (See e.g. FIG. 1 elements 31, 32, 35, 36) and aft propulsion units (See e.g. FIG. 1 elements 33, 34, 37, 38) and wherein rotating the first and second propellers further comprises:
counter-rotating each of the fore propulsion units to a corresponding one of the aft propulsion units that has a mirrored position about a port-starboard axis of the aerial vehicle (See e.g., FIG. 1, where, the unlabeled horizontal dotted-line axis teaches a port-starboard axis of the aerial vehicle, and each propeller on either side of the unlabeled horizontal dotted-line axis, mirrors a corresponding propeller, and they are rotating in opposite directions, and therefore mirror their rotations).
Regarding claim 14, SUZUKI teaches wherein the plurality of vertical propulsion units consist of two propulsion units in each of the quadrants (See e.g., FIG. 1 elements Q1-31 & 35; Q2-32 & 36; Q3-33 & 37; Q4-34 & 38).
Regarding claim 15, SUZUKI teaches wherein the vertical propulsion units consist of eight vertical propulsion units (See e.g., FIGS. 1 & 8 elements 31-38; ¶ [0092], and noting that mode (A) of figure 8, is applied to the basic configuration of the aircraft in FIG. 1) organized into a fore-starboard quadrant (Q1) (See e.g., FIG. 1 Q2), an aft-port quadrant (Q2) (See e.g., FIG. 1 Q4), a fore-port quadrant (Q3) (See e.g., FIG. 1 Q1), and an aft-starboard quadrant (Q4) (See e.g., FIG. 1 Q3), wherein a first half of the vertical propulsion units are organized into an outer propulsion ring (R1) (See e.g., FIGS. 1 & 8 elements 35 & 36 and 37 & 38) and a second half are organized into an inner propulsion ring (R2) (See e.g., FIGS. 1 & 8 elements 31 & 32 and 33 & 34), and wherein the first propellers are mounted in positions Q1-R1, Q2-R1, Q3-R2, Q4-R2 (See e.g., FIGS. 1 & 8 Q2-36, Q4-38, Q1-35, & Q3-37, which correspond to the ) and the second propellers are mounted in positions Q1-R2, Q2-R2, Q3-R1, Q4-R1 (See e.g., FIGS. 1 & 8 Q2-32, Q4-34, Q1-31, & Q3-33).
Regarding claim 16, SUZUKI teaches wherein the plurality of vertical propulsion units consist of three propulsion units in each of the quadrants (See e.g., FIG. 13)
Regarding claim 17, SUZUKI teaches further comprising: independently controlling rotation rates of each of the vertical propulsion units within a given one of the quadrants (See e.g., FIG. 3; ¶s [0103], [0110], & [0111]).
Regarding claim 19, SUZUKI teaches wherein the aerial vehicle comprises a fixed wing, vertical takeoff and landing (VTOL) unmanned aerial vehicle (UAV) (See e.g., FIGS. 1 & 72; ¶ [0092] & [0325]).
Regarding claim 20, SUZUKI teaches further comprising:
horizontally propelling the aerial vehicle with a plurality of horizontal propulsion units mounted to the airframe (See e.g., FIG. 72 element 101 & 102; ¶ [0325]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 8 and 18 is/are rejected under 35 USC § 103 as being unpatentable over SUZUKI, and further in view of Beckman et al., U.S. Patent 9,764,829 B1 (hereinafter called Beckman).
Regarding claim 8, SUZUKI teaches wherein rotation directions of the vertical propulsion units are each selected such that a loss of a propeller reaction torque about a yaw axis due to a singular failure of any one of the vertical propulsion units is counter to, and at least partially offset about the yaw axis from a remainder of the vertical propulsion units still functioning (See e.g., FIG. 8 mode (B) and corresponding disclosure ¶s, and where the propeller reaction torque is due to the torque from each rotating propeller), but SUZUKI does not teach that this is counter to and offset by, a thrust vectoring torque about the yaw axis that is induced by twisting in the airframe due to thrust asymmetries from … the vertical propulsion units … .
However, Beckman teaches counter to, and offset by, a thrust vectoring torque about the yaw axis that is induced by twisting in the airframe due to thrust asymmetries from … the vertical propulsion units … (See e.g., FIG. 3; column 7 line 45-column 8 line 13, where the twisting of the frame about an axis, associated with the yaw teaches thrust vectoring torque about the yaw axis, and the first and second thrust teach thrust asymmetries).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of SUZUKI and Beckman before him, to include in the aerial vehicle of SUZUKI a thrust vectoring torque about the yaw axis that is induced by twisting in the airframe due to thrust asymmetries from … the vertical propulsion units …, as claimed, and as taught in the analogous art of Beckman.  One would have been motivated to do so, to achieve a reasonable expectation of success, to facilitate enhanced (See e.g., Beckman column 2 lines 20-21).
Regarding claim 18, SUZUKI teaches wherein rotation directions of the vertical propulsion units are each selected such that a loss of a propeller reaction torque about a yaw axis of the aerial vehicle due to a singular failure of any one of the vertical propulsion units is counter to and at least partially offset about the yaw axis from a remainder of the vertical propulsion units still functioning (See e.g., FIG. 8 mode (B) and corresponding disclosure ¶s, and where the propeller reaction torque is due to the torque from each rotating propeller), but SUZUKI does not teach that this is counter to and offset by a thrust vectoring torque about the yaw axis that is induced by twisting in the airframe due to thrust asymmetries from … the vertical propulsion units … .
However, Beckman teaches counter to and offset by a thrust vectoring torque about the yaw axis that is induced by twisting in the airframe due to thrust asymmetries from … the vertical propulsion units … (See e.g., FIG. 3; column 7 line 45-column 8 line 13, where the twisting of the frame about an axis, associated with the yaw teaches thrust vectoring torque about the yaw axis, and the first and second thrust teach thrust asymmetries).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of SUZUKI and Beckman before him, to include in the aerial vehicle of SUZUKI a thrust vectoring torque about the yaw axis that is induced by twisting in the airframe due to thrust asymmetries from … the vertical propulsion units …, as claimed, and as taught in the analogous art of Beckman.  One would have been motivated to do so, to achieve a reasonable expectation of success, to facilitate enhanced (See e.g., Beckman column 2 lines 20-21).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TERRI L FILOSI/Examiner, Art Unit 364421 March 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644